In a proceeding pursuant to CPLR article 78 to review a determination of respondent Joy, which, inter alia, affirmed an order of a district rent director granting a certificate of eviction against petitioner, petitioner appeals from a judgment of the Supreme Court, Kings County (Rader, J.), dated May 9, 1983, which dismissed the proceeding. D Judgment affirmed, without costs or disbursements. K A rational basis exists for the respondent’s finding that the co-owner landlords met the requirements of the Rent and Eviction Regulations of the Division of Housing and Community Renewal (see 9 NYCRR 2104.5 [a] [1]; Matter of Fazio v Joy, 58 NY2d 674, affg 89 AD2d 604). The landlords established that they sought possession in good faith for their own personal use (see Matter of Porreca v Reichman, 35 AD2d 540). Titone, J. P., Rubin, Boyers and Eiber, JJ., concur.